DETAILED ACTION
	Claims 1-11, 18, 22-24, 27-28, 33, 37, 41, 43, 50, 53-55, 59, and 64-67 are pending.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2022 has been entered.
 
Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1609288.4, filed on 05/26/2016.

Claim Objections
Claim 4 is objected to because of the following informalities:  “…the electronic transmitter is configured to send a signal to instruct the valve to resist flow of fluids through said flowpath when the pressure activated device detects the characteristic change in pressure” should read as “…the electronic transmitter is configured to send [[a]] the signal to instruct the valve to resist flow of fluids through said flowpath when the pressure activated device detects the characteristic change in pressure”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  “…wherein in an opening mode, the electronic transmitter is configured to send a signal to instruct the valve to allow flow of fluids…” should read as “…wherein in an opening mode, the electronic transmitter is configured to send [[a]] the signal to instruct the valve to allow flow of fluids…”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  “…wherein the transmitter is configurable to periodically send a default signal to the receiver…” should read as “…wherein the transmitter is configurable to periodically send [[a]] the default signal to the receiver…”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  “…above the annular barrier optionally simultaneously with the transmitter sending a default signal to the receiver…” should read as “…above the annular barrier optionally simultaneously with the transmitter sending [[a]] the default signal to the receiver…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-2, 4-5, 23-24, 27-28, 33, 41, 43, 53-55, 59 and 66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (GB 2522272 A; hereinafter “Green”).

	In regards to claim 1, Green discloses: A well (at least 12 as shown in at least figures 1 and 10) comprising: 
	- a borehole (of at least 12) with an upper tubular (at least tubular(s) 16, 62 uphole of at least element 18a) and a lower tubular (at least tubular(s) 16, 62 downhole of at least element 18a) therein, each tubular having a longitudinal bore (of at least 16, 62; as shown in at least figures 3-5 and 10); and 
	- a well apparatus (comprising at least comprising of at least elements 10, 18, 42 as shown in at least figures 1, 3-5, and 10), the well apparatus comprising: 
	- an annular barrier (at least 18, as shown in at least figures 1, 3-5, and 10) provided between one of the borehole and a casing (at least 62) within the borehole, and one of the upper and lower tubulars (as shown in at least figures 3-5), such that the upper tubular extends from and above the annular barrier such that an annular space (annular space between at least 16/62 and 12) above the annular barrier is provided between the upper tubular and the borehole, and the lower tubular is provided in the borehole below the annular barrier (as shown in at least figures 1, 3-5, and 10); 	- a pressure activated device (at least 42, 86a) exposed to pressure between the upper tubular and the borehole (as shown in at least figures 3-5 and 10), and adapted to detect a characteristic change in pressure (at least page 24, lines 19-27 introduces “…the cable 42 is configured for use in distributed temperature sensing and pressure sensing, for example using optical techniques”); 
	- an electronic transmitter (at least 32, 84) above the annular barrier (as shown in at least figure 10) and coupled (i.e. indirectly) in the well to the pressure activated device (as shown in at least figures 3-5 and 10), and configured to transmit a control signal (at least page 23, line 9- page 24, line 10, page 26, line 1- page 27, line 5, and 37, lines 9-15 introduces “…when the operator wishes to perform a tracking operation to open up the cranks 40 in the formation 14, an acoustic control signal 30 (see Figure 1) is transmitted to the controller 84. Upon receipt of a suitably addressed control signal 30, the controller 84 operates the actuator 74 in order to slide the movable sleeve portion 72 relative to the static sleeve portion 70 so as to align the aperture 88 in the movable sleeve portion with the frac port 64 in the casing, as shown in Figures 4(a) and 4(b)”; “In use, a requirement to open ports 24 may be met by deploying the transmitter 32 into the tubing string 16 and transmitting a signal 30 which is received by the receiver 50 within the control module 28, which then controls the sleeve 26 to slide to open the ports 24”); 
	- a flowpath through at least one of the longitudinal bore of the lower tubular and a port in the lower tubular (flowpath as shown via fluid flow arrow 38 in at least figure 1); 
	- a valve (at least 10) connected to the lower tubular (as shown in at least figures 1, 3-5 and 10), the valve configured and one of to allow (as shown in at least figures 4-5) and to resist (as shown in at least figure 3) flow of fluids through said flowpath; 
	- an electronic control mechanism below the annular barrier to control the valve, the electronic control mechanism comprising an electronic communication device with a receiver configured to receive the control signal from the electronic transmitter for operating the valve (at least page 23, line 9- page 24, line 10, page 26, line 1- page 27, line 5, and 37, lines 9-15 introduces “…the actuator 74 is operable responsive to a controller 84. The controller 84 is linked to communications receivers and sensors, such as pressure sensor 86a and acoustic sensor 86b that are operable to receive and decode acoustic control signals, such as the control signals 30 described above in relation to Figure 1”); 
	wherein the electronic transmitter and the receiver comprise one of: 
	- an acoustic transmitter and an acoustic receiver; and, 
	- an electromagnetic transmitter and an electromagnetic receiver (at least page 38, lines 16-18 introduces “…any suitable signal may be used to control the flow control device, such as an electromagnetic signal, pressure pulse telemetry, electrical signal, optical signal or the like”; at least page 26, lines 8-11 introduces “…the controller 84 is linked to communications receivers and sensors, such as pressure sensor 86a and acoustic sensor 86b that are operable to receive and decode acoustic control signals, such as the control signals 30 described above in relation to Figure 1”)
	- wherein said one of the acoustic transmitter and electromagnetic transmitter is configured to perform at least one of: (a) sending a signal; and, (b) stop sending a default signal (at least page 38, lines 16-18 introduces “…any suitable signal may be used to control the flow control device, such as an electromagnetic signal, pressure pulse telemetry, electrical signal, optical signal or the like”; at least page 26, lines 8-11 introduces “…the controller 84 is linked to communications receivers and sensors, such as pressure sensor 86a and acoustic sensor 86b that are operable to receive and decode acoustic control signals, such as the control signals 30 described above in relation to Figure 1”), 
	- to said one of the acoustic receiver and electromagnetic receiver respectively, in response to the pressure-activated device detecting a characteristic change in pressure (at least page 24, lines 19-27 introduces “The cable 42 may provide numerous functions. However, in the embodiment shown the cable 42 is configured for use in distributed temperature sensing and pressure sensing, for example using optical techniques. The cable 42 may therefore provide a user with information relating to the wellbore, such as production knowledge or the like. In this respect, knowledge derived from use of the cable 42 may instruct or otherwise assist in the control of the flow control device 26, or control of other devices associated with the wellbore 12”; at least page 26, lines 8-11 introduces “…the controller 84 is linked to communications receivers and sensors, such as pressure sensor 86a and acoustic sensor 86b that are operable to receive and decode acoustic control signals, such as the control signals 30 described above in relation to Figure 1”; at least page 38, lines 16-18 introduces “…any suitable signal may be used to control the flow control device, such as an electromagnetic signal, pressure pulse telemetry, electrical signal, optical signal or the like”).

	In regards to claim 2, Green further discloses: wherein the characteristic change in pressure comprises a drop in pressure (at least page 5, lines 24-25 introduces “…the flow control device may be operable according to a pressure drop or reduction”).

	In regards to claim 4, Green further discloses: wherein in a closing mode (as shown in at least figure 3), the electronic transmitter is configured to send the signal to instruct the valve to resist flow of fluids through said flowpath when the pressure activated device detects the characteristic change in pressure (at least page 24, lines 19-27 & page 26, line 12- page 27, line 5 introduces “…the cable 42 is configured for use in distributed temperature sensing and pressure sensing, for example using optical techniques. The cable 42 may therefore provide a user with information relating to the wellbore, such as production knowledge or the like. In this respect, knowledge derived from use of the cable 42 may instruct or otherwise assist in the control of the flow control device 26, or control of other devices associated with the wellbore 12”).

	In regards to claim 5, Green further discloses: wherein in an opening mode (as shown in at least figures 4-5), the electronic transmitter is configured to send the signal to instruct the valve to allow flow of fluids through said flowpath when the pressure activated device detects the characteristic change in pressure (at least page 24, lines 19-27 & page 26, line 12- page 27, line 5 introduces “…knowledge derived from use of the cable 42 may instruct or otherwise assist in the control of the flow control device 26, or control of other devices associated with the wellbore 12”).

	In regards to claim 23, Green further discloses: which is a one of a production well and an injection well (at least page 13, lines 3-11 introduces “…the tubing string may comprise one or more casing tubulars, liner tubulars, production tubulars, drill pipe, collars, coiled tubing, sand screen or the like”).

	In regards to claim 24, Green further discloses: wherein the apparatus comprises at least one device which monitors parameters which are indicative of flow rate through the valve, and wherein the valve is adapted to resist flow of fluids if the at least one device monitors that a pre-determined flow rate is exceeded (at least page 24, lines 19-27 introduces “…in the embodiment shown the cable 42 is configured for use in distributed temperature sensing and pressure sensing, for example using optical techniques. The cable 42 may therefore provide a user with information relating to the wellbore, such as production knowledge or the like. In this respect, knowledge derived from use of the cable 42 may instruct or otherwise assist in the control of the flow control device 26, or control of other devices associated with the wellbore 12”; at least page 28, lines 19-24 introduces “…As shown in Figure 6(b), in order to open the port 98, a control signal 30 in the form of a pressure pulse applied to the fluid in the tubing string 16, which can be detected by acoustic and/or pressure sensors 86a, 86b (see Figures 2 to 4) coupled to a controller 84. Responsive to the control signal 30, the opening chamber 104 is opened to the fluid in the tubing string 16 by the hydraulic distribution module 112 whilst the closing chamber 106 is allowed to drain”).

	In regards to claim 27, Green further discloses: wherein the pressure acting on the pressure activated device is controllable from outwith the well (at least page 23, line 9- page 24, line 10, page 26, line 1- page 27, line 5, and 37, lines 9-15 introduces “…when the operator wishes to perform a tracking operation to open up the cranks 40 in the formation 14, an acoustic control signal 30 (see Figure 1) is transmitted to the controller 84. Upon receipt of a suitably addressed control signal 30, the controller 84 operates the actuator 74 in order to slide the movable sleeve portion 72 relative to the static sleeve portion 70 so as to align the aperture 88 in the movable sleeve portion with the frac port 64 in the casing, as shown in Figures 4(a) and 4(b)”; “In use, a requirement to open ports 24 may be met by deploying the transmitter 32 into the tubing string 16 and transmitting a signal 30 which is received by the receiver 50 within the control module 28, which then controls the sleeve 26 to slide to open the ports 24”; furthermore, Examiner notes that the controlling of the valve(s) allows for further controlling the pressure acting on the pressure activated device from outwith the well within the annulus of the wellbore as shown in at least figure 10).

	In regards to claim 28, Green further discloses: wherein the pressure activated device comprises a pressure sensor (at least page 24, lines 19-27 introduces “…the cable 42 is configured for use in distributed temperature sensing and pressure sensing, for example using optical techniques”).

	In regards to claim 33, Green further discloses: wherein the valve is retro-fitted (at least page 13, lines 3-11 introduces “…the tubing string may comprise one or more casing tubulars, liner tubulars, production tubulars, drill pipe, collars, coiled tubing, sand screen or the like”).

	In regards to claim 41, Green further discloses: wherein the valve can take up a plurality of intermediate allow-flow positions in order to provide choke functionality in at least one of said intermediate positions (at least page 23, line 9- page 24, line 10, page 26, line 1- page 27, line 5, and 37, lines 9-15 introduces “…when the operator wishes to perform a tracking operation to open up the cranks 40 in the formation 14, an acoustic control signal 30 (see Figure 1) is transmitted to the controller 84. Upon receipt of a suitably addressed control signal 30, the controller 84 operates the actuator 74 in order to slide the movable sleeve portion 72 relative to the static sleeve portion 70 so as to align the aperture 88 in the movable sleeve portion with the frac port 64 in the casing, as shown in Figures 4(a) and 4(b)”; “In use, a requirement to open ports 24 may be met by deploying the transmitter 32 into the tubing string 16 and transmitting a signal 30 which is received by the receiver 50 within the control module 28, which then controls the sleeve 26 to slide to open the ports 24”).

	In regards to claim 43, Green further discloses: wherein the annular barrier comprises a packer element (at least page 22, lines 21-27 introduces “…The tubing string 16 supports axially spaced packers 18a, 18b located on either side of the flow control device 10a to isolate an annular region 20 defined between the tubing string 16, flow control device 10a, wellbore 12 and packers 18a, 18b”).

	In regards to claim 53, Green further discloses: a circulating valve (of at least 10, as shown in detail within at least figures 3-5) located in the upper tubular (as shown in at least figure 10) and adapted to do one of allow and resist flow of fluids between the longitudinal bore of the upper tubular and at least a portion of the annular space (at least page 23, line 9- page 24, line 10, page 26, line 1- page 27, line 5, and 37, lines 9-15 introduces “…when the operator wishes to perform a tracking operation to open up the cranks 40 in the formation 14, an acoustic control signal 30 (see Figure 1) is transmitted to the controller 84. Upon receipt of a suitably addressed control signal 30, the controller 84 operates the actuator 74 in order to slide the movable sleeve portion 72 relative to the static sleeve portion 70 so as to align the aperture 88 in the movable sleeve portion with the frac port 64 in the casing, as shown in Figures 4(a) and 4(b)”; “In use, a requirement to open ports 24 may be met by deploying the transmitter 32 into the tubing string 16 and transmitting a signal 30 which is received by the receiver 50 within the control module 28, which then controls the sleeve 26 to slide to open the ports 24”).

	In regards to claim 54, Green further discloses: wherein the pressure activated device is coupled to the circulating valve physically, and/or via at least one of electromagnetic and acoustic transmission (at least figures 3-5 and 10 introduces for the apparatus to comprise a plurality of elements which physically couple together).

	In regards to claim 55, Green further discloses: wherein in an interlock mode the valve connected to the lower tubular and the circulating valve (as shown in at least figure 10) are interlocked such that the two valves are not permitted to be in an allow-flow position at the same time (at least page 23, line 9- page 24, line 10, page 26, line 1- page 27, line 5, and 37, lines 9-15 introduces “…when the operator wishes to perform a tracking operation to open up the cranks 40 in the formation 14, an acoustic control signal 30 (see Figure 1) is transmitted to the controller 84. Upon receipt of a suitably addressed control signal 30, the controller 84 operates the actuator 74 in order to slide the movable sleeve portion 72 relative to the static sleeve portion 70 so as to align the aperture 88 in the movable sleeve portion with the frac port 64 in the casing, as shown in Figures 4(a) and 4(b)”; “In use, a requirement to open ports 24 may be met by deploying the transmitter 32 into the tubing string 16 and transmitting a signal 30 which is received by the receiver 50 within the control module 28, which then controls the sleeve 26 to slide to open the ports 24”; furthermore, at least page 37, lines 9-15 introduces “…Each device 10', 10", 10"' is configured to be operated upon receipt of a respective acoustic control signal 30a, 30b, 30c transmitted by an acoustic transmitter 32 deployed into the vertical wellbore section 12a on wireline 34. In this way each device 10a, 10b, 10c can be operated as desired, for example simultaneously, sequentially or the like”).

	In regards to claim 59, Green further discloses: a further flowpath through at least one of the longitudinal bore of the lower tubular and a port in the lower tubular (as introduced in at least figure 10 with respect to the plurality of flow control devices 10 and interconnected tubulars comprising respective longitudinal bores therein) and a further valve connected to the lower tubular, the further valve configured to one of allow and resist flow of fluids through said further flowpath (at least page 23, line 9- page 24, line 10, page 26, line 1- page 27, line 5, and 37, lines 9-15 introduces “…when the operator wishes to perform a tracking operation to open up the cranks 40 in the formation 14, an acoustic control signal 30 (see Figure 1) is transmitted to the controller 84. Upon receipt of a suitably addressed control signal 30, the controller 84 operates the actuator 74 in order to slide the movable sleeve portion 72 relative to the static sleeve portion 70 so as to align the aperture 88 in the movable sleeve portion with the frac port 64 in the casing, as shown in Figures 4(a) and 4(b)”; “In use, a requirement to open ports 24 may be met by deploying the transmitter 32 into the tubing string 16 and transmitting a signal 30 which is received by the receiver 50 within the control module 28, which then controls the sleeve 26 to slide to open the ports 24”).

	In regards to claim 66, Green discloses: A well (at least 12 as shown in at least figures 1 and 10) comprising: 
	- a borehole (of at least 12) with an upper tubular (at least tubular(s) 16, 62 uphole of at least element 18a) and a lower tubular (at least tubular(s) 16, 62 downhole of at least element 18a) therein, each tubular having a longitudinal bore (of at least 16, 62; as shown in at least figures 3-5 and 10); and 
	- a well apparatus (comprising at least comprising of at least elements 10, 18, 42 as shown in at least figures 1, 3-5, and 10), the well apparatus comprising: 
	- an annular barrier (at least 18, as shown in at least figures 1, 3-5, and 10) provided between one of the borehole and a casing (at least 62) within the borehole, and one of the upper and lower tubulars (as shown in at least figures 3-5), such that the upper tubular extends from and above the annular barrier such that an annular space (annular space between at least 16/62 and 12) above the annular barrier is provided between the upper tubular and the borehole, and the lower tubular is provided in the borehole below the annular barrier (as shown in at least figures 1, 3-5, and 10); 
	- a pressure activated device (at least 42, 86a) exposed to pressure between the upper tubular and the borehole (as shown in at least figures 3-5 and 10), and adapted to detect a characteristic change in pressure (at least page 24, lines 19-27 introduces “…the cable 42 is configured for use in distributed temperature sensing and pressure sensing, for example using optical techniques”); 
	- an electronic transmitter (at least 32, 84) above the annular barrier (as shown in at least figure 10) and coupled (i.e. indirectly) within the well to the pressure activated device (as shown in at least figures 3-5 and 10), and configured to automatically transmit a control signal (at least page 23, line 9- page 24, line 10, page 26, line 1- page 27, line 5, and 37, lines 9-15 introduces “…when the operator wishes to perform a tracking operation to open up the cranks 40 in the formation 14, an acoustic control signal 30 (see Figure 1) is transmitted to the controller 84. Upon receipt of a suitably addressed control signal 30, the controller 84 operates the actuator 74 in order to slide the movable sleeve portion 72 relative to the static sleeve portion 70 so as to align the aperture 88 in the movable sleeve portion with the frac port 64 in the casing, as shown in Figures 4(a) and 4(b)”; “In use, a requirement to open ports 24 may be met by deploying the transmitter 32 into the tubing string 16 and transmitting a signal 30 which is received by the receiver 50 within the control module 28, which then controls the sleeve 26 to slide to open the ports 24”) in response to detection of the characteristic change in pressure by the pressure activated device (at least page 24, lines 19-27 introduces “The cable 42 may provide numerous functions. However, in the embodiment shown the cable 42 is configured for use in distributed temperature sensing and pressure sensing, for example using optical techniques. The cable 42 may therefore provide a user with information relating to the wellbore, such as production knowledge or the like. In this respect, knowledge derived from use of the cable 42 may instruct or otherwise assist in the control of the flow control device 26, or control of other devices associated with the wellbore 12”; at least page 26, lines 8-11 introduces “…the controller 84 is linked to communications receivers and sensors, such as pressure sensor 86a and acoustic sensor 86b that are operable to receive and decode acoustic control signals, such as the control signals 30 described above in relation to Figure 1”; at least page 38, lines 16-18 introduces “…any suitable signal may be used to control the flow control device, such as an electromagnetic signal, pressure pulse telemetry, electrical signal, optical signal or the like”); 
	- a flowpath through at least one of the longitudinal bore of the lower tubular and a port in the lower tubular (flowpath as shown via fluid flow arrow 38 in at least figure 1); 
	- a valve (at least 10) connected to the lower tubular (as shown in at least figures 1, 3-5 and 1), the valve configured and one of to allow (as shown in at least figures 4-5) and to resist (as shown in at least figure 3) flow of fluids through said flowpath; 
	- an electronic control mechanism below the annular barrier to control the valve, the electronic control mechanism comprising an electronic communication device with a receiver configured to receive the control signal from the electronic transmitter for operating the valve (at least page 23, line 9- page 24, line 10, page 26, line 1- page 27, line 5, and 37, lines 9-15 introduces “…the actuator 74 is operable responsive to a controller 84. The controller 84 is linked to communications receivers and sensors, such as pressure sensor 86a and acoustic sensor 86b that are operable to receive and decode acoustic control signals, such as the control signals 30 described above in relation to Figure 1”), the control signal comprising an instruction for the valve to resist flow based on detection of the characteristic change in pressure (at least page 24, lines 19-27 introduces “The cable 42 may provide numerous functions. However, in the embodiment shown the cable 42 is configured for use in distributed temperature sensing and pressure sensing, for example using optical techniques. The cable 42 may therefore provide a user with information relating to the wellbore, such as production knowledge or the like. In this respect, knowledge derived from use of the cable 42 may instruct or otherwise assist in the control of the flow control device 26, or control of other devices associated with the wellbore 12”); 
	wherein the electronic transmitter and the receiver comprise one of: 
	- an acoustic transmitter and receiver; and, 
	- an electromagnetic transmitter and receiver (at least page 38, lines 16-18 introduces “…any suitable signal may be used to control the flow control device, such as an electromagnetic signal, pressure pulse telemetry, electrical signal, optical signal or the like”; at least page 26, lines 8-11 introduces “…the controller 84 is linked to communications receivers and sensors, such as pressure sensor 86a and acoustic sensor 86b that are operable to receive and decode acoustic control signals, such as the control signals 30 described above in relation to Figure 1”).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 3 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (GB 2522272 A; hereinafter “Green”).

	In regards to claim 3, Green discloses: wherein the valve is adapted to move to one or allow (as shown in at least figures 4-5) and resist (as shown in at least figure 3) flow through the flowpath within minutes, after the characteristic change in pressure (at least page 5, lines 24-25 introduces “…the flow control device may be operable according to a pressure drop or reduction”).
	However, Green appears to be silent in regards to: wherein the valve is adapted to move to one of allow and resist flow through the flowpath within 5 minutes, or within 4 minutes, optionally 3 or 2 minutes, optionally 1 minute after the characteristic change in pressure.
	Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Green to include for the valve to be adapted to one of allow and resist flow through the flowpath within 5 minutes, or within 4 minutes, optionally 3 or 2 minutes, optionally 1 minute after the characteristic change in pressure to allow for wellbore operations to be conducted at appropriate timings for purposes of at least optimal formation fluid (e.g. oil, gas, water) recovery.

	In regards to claim 50, Green discloses: wherein the pressure activated device is optionally at most above the annular barrier (as shown in at least figure 10).
	However, Green appears to be silent in regards to: wherein the pressure activated device is at most 1000m, optionally at most 500m, optionally at most 100m or optionally at most 50m above the annular barrier.
	Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Green to include for the pressure activated device to be at most 1000m, optionally at most 500m, optionally at most 100m or optionally at most 50m above the annular barrier for ideal wellbore completions to allow for a better understanding of the downhole parameters for purposes of at least optimal formation fluid (e.g. oil, gas, water) recovery.

	Claim 6-11, 18 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (GB 2522272 A; hereinafter “Green”) in view of Wardley et al. (US Publication 2018/0094495 A1; hereinafter “Wardley”).

	In regards to claim 6, Green discloses: wherein the transmitter is configurable to periodically send the signal to the receiver (at least page 23, line 9- page 24, line 10, page 26, line 1- page 27, line 5, and 37, lines 9-15 introduces “…when the operator wishes to perform a tracking operation to open up the cranks 40 in the formation 14, an acoustic control signal 30 (see Figure 1) is transmitted to the controller 84. Upon receipt of a suitably addressed control signal 30, the controller 84 operates the actuator 74 in order to slide the movable sleeve portion 72 relative to the static sleeve portion 70 so as to align the aperture 88 in the movable sleeve portion with the frac port 64 in the casing, as shown in Figures 4(a) and 4(b)”; “In use, a requirement to open ports 24 may be met by deploying the transmitter 32 into the tubing string 16 and transmitting a signal 30 which is received by the receiver 50 within the control module 28, which then controls the sleeve 26 to slide to open the ports 24”). 
	However Green appears to be silent in regards to: wherein the transmitter is configurable to periodically send the default signal to the receiver, unless a characteristic change in pressure is detected, wherein in a default mode, and in the absence of the receiver receiving said periodic default signal for a specified period of time, a component of the well apparatus is programmed to bias the valve to one of resist flow and allow flow through the flow path.
	Nonetheless, Wardley discloses: wherein the transmitter is configurable to periodically send the default signal to the receiver, unless a characteristic change in pressure is detected, wherein in a default mode, and in the absence of the receiver receiving said periodic default signal for a specified period of time, a component of the well apparatus is programmed to bias the valve to one of resist flow and allow flow through the flow path (at least paragraphs [0029 & 0083] introduces “…the first valve control system may further comprise one or more sensors configured to detect an activation event. Most preferably the first valve control system further comprises a first logic module that communicates with the one or more sensors and the first valve controller. When the one or more sensors detect an activation event, for instance a change in pressure, the first logic module checks the signal against a pre-programmed set of conditions, and if fulfilled, instructs the first valve controller to open or close the first valve depending on the nature of the signal”; furthermore, Examiner notes that periodically sending the “default signal” is known as the first logic module would constantly check the signal against a pre-programmed set of conditions until it essentially alerted).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Green to include the teachings of Wardley, by modifying the transmitter which is configurable to periodically send a signal to the receiver taught by Green to include for the transmitter to be configurable to periodically send a default signal to the receiver, unless a characteristic change in pressure is detected, wherein in a default mode, and in the absence of the receiver receiving said periodic default signal for a specified period of time, a component of the well apparatus is programmed to bias the valve to one of resist flow and allow flow through the flow path taught by Wardley to provide a means for reducing the risk of unintentional or false activation of the hydraulic lock (at least abstract).

	In regards to claim 7, Green further discloses: the valve is biased to resist flow of fluids through said flowpath (as shown in at least figure 3). Wardley further discloses: wherein in a default-close mode and in the absence of the receiver receiving said default signal for a specified period of time, the valve is biased to resist flow of fluids through said flowpath (at least paragraphs [0029 & 0083] introduces “…the first valve control system may further comprise one or more sensors configured to detect an activation event. Most preferably the first valve control system further comprises a first logic module that communicates with the one or more sensors and the first valve controller. When the one or more sensors detect an activation event, for instance a change in pressure, the first logic module checks the signal against a pre-programmed set of conditions, and if fulfilled, instructs the first valve controller to open or close the first valve depending on the nature of the signal”; furthermore, Examiner notes that the specified period of time sending the “default signal” is known as the first logic module would constantly check the signal against a pre-programmed set of conditions until it essentially alerted).

	In regards to claim 8, Green further discloses: the transmitter is configured to send an 'allow flow' signal to the receiver (at least page 23, line 9- page 24, line 10, page 26, line 1- page 27, line 5, and 37, lines 9-15 introduces “…when the operator wishes to perform a tracking operation to open up the cranks 40 in the formation 14, an acoustic control signal 30 (see Figure 1) is transmitted to the controller 84. Upon receipt of a suitably addressed control signal 30, the controller 84 operates the actuator 74 in order to slide the movable sleeve portion 72 relative to the static sleeve portion 70 so as to align the aperture 88 in the movable sleeve portion with the frac port 64 in the casing, as shown in Figures 4(a) and 4(b)”; as shown in the transitioning from at least figure 3 to figures 4-5 as well as the transitioning from figure 6A to figure 6A); and the pressure activated device detects the characteristic change in pressure (at least page 24, lines 19-27 introduces “…the cable 42 is configured for use in distributed temperature sensing and pressure sensing, for example using optical techniques”). Wardley further discloses: wherein in the default-close mode, the transmitter is configured to periodically send an 'allow flow' signal to the receiver; and when the pressure activated device detects the characteristic change in pressure, it is configured to stop sending said 'allow flow' signal (at least paragraphs [0029 & 0083] introduces “…the first valve control system may further comprise one or more sensors configured to detect an activation event. Most preferably the first valve control system further comprises a first logic module that communicates with the one or more sensors and the first valve controller. When the one or more sensors detect an activation event, for instance a change in pressure, the first logic module checks the signal against a pre-programmed set of conditions, and if fulfilled, instructs the first valve controller to open or close the first valve depending on the nature of the signal”; furthermore, Examiner notes that periodically sending the “default signal” is known as the first logic module would constantly check the signal against a pre-programmed set of conditions until it essentially alerted).

	In regards to claim 9, Green further discloses: the valve is biased to allow flow of fluids through said flowpath (as shown in at least figures 4-5). Wardley further discloses: wherein in a default-open mode and in the absence of the receiver receiving said default signal for a specified period of time, the valve is biased to allow flow of fluids through said flowpath (at least paragraphs [0029 & 0083] introduces “…the first valve control system may further comprise one or more sensors configured to detect an activation event. Most preferably the first valve control system further comprises a first logic module that communicates with the one or more sensors and the first valve controller. When the one or more sensors detect an activation event, for instance a change in pressure, the first logic module checks the signal against a pre-programmed set of conditions, and if fulfilled, instructs the first valve controller to open or close the first valve depending on the nature of the signal”; furthermore, Examiner notes that the specified period of time sending the “default signal” is known as the first logic module would constantly check the signal against a pre-programmed set of conditions until it essentially alerted).

	In regards to claim 10, Green further discloses: the transmitter is configured to send a 'resist flow' signal to the receiver (at least page 27, line 25- page 28, line 2 and page 29, lines 3-13 introduces “…in order to close the port 98, a control signal 30 is transmitted to the flow control device 1 0c via a pressure pulse applied through the fluid in the tubing string 16 to the sensor 86a, 86b”; as shown in the transitioning from at least figures 4-5 to figure 3 as well as the transitioning from figure 6C to figure 6D); and the pressure activated device detects the characteristic change in pressure (at least page 24, lines 19-27 introduces “…the cable 42 is configured for use in distributed temperature sensing and pressure sensing, for example using optical techniques”). Wardley further discloses: wherein in a default-open mode, the transmitter is configured to periodically send a 'resist flow' signal to the receiver; and when the pressure activated device detects the characteristic change in pressure, it is configured to stop sending said 'resist flow' signal (at least paragraphs [0029 & 0083] introduces “…the first valve control system may further comprise one or more sensors configured to detect an activation event. Most preferably the first valve control system further comprises a first logic module that communicates with the one or more sensors and the first valve controller. When the one or more sensors detect an activation event, for instance a change in pressure, the first logic module checks the signal against a pre-programmed set of conditions, and if fulfilled, instructs the first valve controller to open or close the first valve depending on the nature of the signal”; furthermore, Examiner notes that periodically sending the “default signal” is known as the first logic module would constantly check the signal against a pre-programmed set of conditions until it essentially alerted).

	In regards to claim 11, Green further discloses: wherein at least one further electronic transmitter (of at least 10, as shown in at least figure 10; at least page 38, lines 16-18 introduces “…any suitable signal may be used to control the flow control device, such as an electromagnetic signal, pressure pulse telemetry, electrical signal, optical signal or the like”; at least page 26, lines 8-11 introduces “…the controller 84 is linked to communications receivers and sensors, such as pressure sensor 86a and acoustic sensor 86b that are operable to receive and decode acoustic control signals, such as the control signals 30 described above in relation to Figure 1”) is provided below the annular barrier (at least 18, as shown in at least figure 10) configured to send information to above the annular barrier optionally simultaneously with the transmitter sending the signal to the receiver, and wherein the at least one further electronic transmitter, and the signal from the electronic transmitter, optionally independently utilize at least one of acoustic and electromagnetic communication mediums (at least page 37, lines 9-15 introduces “…Each device 10', 10", 10"' is configured to be operated upon receipt of a respective acoustic control signal 30a, 30b, 30c transmitted by an acoustic transmitter 32 deployed into the vertical wellbore section 12a on wireline 34. In this way each device 10a, 10b, 10c can be operated as desired, for example simultaneously, sequentially or the like”; at least page 38, lines 16-18 introduces “…any suitable signal may be used to control the flow control device, such as an electromagnetic signal, pressure pulse telemetry, electrical signal, optical signal or the like”). Wardley further discloses: wherein at least one electronic transmitter is configured to send information to the transmitter sending a default signal to the receiver, and wherein the at least one further electronic transmitter, and the default signal from the electronic transmitter (at least paragraph [0029] introduces “…the first valve control system may further comprise one or more sensors configured to detect an activation event. Most preferably the first valve control system further comprises a first logic module that communicates with the one or more sensors and the first valve controller. When the one or more sensors detect an activation event, for instance a change in pressure, the first logic module checks the signal against a pre-programmed set of conditions, and if fulfilled, instructs the first valve controller to open or close the first valve depending on the nature of the signal”; at least paragraph [0035] introduces “…the second valve control system preferably comprises a second valve controller that provides a means for opening and closing the second valve”).

	In regards to claim 18, Green further discloses: at least one sensor (at least 42) below the annular barrier exposed to conditions below the annular barrier on a lower side of the flowpath (as shown in at least figure 10), wherein the at least one sensor comprises at least one of a pressure sensor, temperature sensor, flow sensor and position sensor (at least page 24, lines 19-27 introduces “…the cable 42 is configured for use in distributed temperature sensing and pressure sensing, for example using optical techniques”), and wherein the further electronic transmitter (of at least 10, as shown in at least figure 10) is configured to send at least one of information regarding the status of the valve and information from the at least one sensor, to above the annular barrier (as shown in at least figure 10; at least page 38, lines 16-18 introduces “…any suitable signal may be used to control the flow control device, such as an electromagnetic signal, pressure pulse telemetry, electrical signal, optical signal or the like”; at least page 26, lines 8-11 introduces “…the controller 84 is linked to communications receivers and sensors, such as pressure sensor 86a and acoustic sensor 86b that are operable to receive and decode acoustic control signals, such as the control signals 30 described above in relation to Figure 1”).

	In regards to claim 67, Green discloses: wherein the electronic transmitter is configured to send a signal prior to detection of the characteristic change in pressure, and wherein the default signal comprises an instruction for the valve to allow flow of fluids through the flowpath (at least page 24, lines 19-27 introduces “The cable 42 may provide numerous functions. However, in the embodiment shown the cable 42 is configured for use in distributed temperature sensing and pressure sensing, for example using optical techniques. The cable 42 may therefore provide a user with information relating to the wellbore, such as production knowledge or the like. In this respect, knowledge derived from use of the cable 42 may instruct or otherwise assist in the control of the flow control device 26, or control of other devices associated with the wellbore 12”).
	However, Green appears to be silent in regards to: wherein the electronic transmitter is configured to send a default signal prior to detection of the characteristic change in pressure, and wherein the default signal comprises an instruction for the valve to allow flow of fluids through the flowpath.
	Nonetheless, Wardley discloses: wherein the electronic transmitter is configured to send a default signal prior to detection of the characteristic change in pressure, and wherein the default signal comprises an instruction for the valve to allow flow of fluids through the flowpath (at least paragraphs [0029 & 0083] introduces “…the first valve control system may further comprise one or more sensors configured to detect an activation event. Most preferably the first valve control system further comprises a first logic module that communicates with the one or more sensors and the first valve controller. When the one or more sensors detect an activation event, for instance a change in pressure, the first logic module checks the signal against a pre-programmed set of conditions, and if fulfilled, instructs the first valve controller to open or close the first valve depending on the nature of the signal”; furthermore, Examiner notes that periodically sending the “default signal” is known as the first logic module would constantly check the signal against a pre-programmed set of conditions until it essentially alerted).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Green to include the teachings of Wardley, by modifying the electronic transmitter to be configured to send a default signal prior to detection of the characteristic change in pressure, and wherein the default signal comprises an instruction for the valve to allow flow of fluids through the flowpath taught by Wardley to provide a means for reducing the risk of unintentional or false activation of the hydraulic lock (at least abstract).

	Claims 22 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (GB 2522272 A; hereinafter “Green”) in view of Rytlewski et al. (US Patent 5,704,426; hereinafter “Rytlewski”).

	In regards to claim 22, Green discloses: the valve is operable as a downhole flow control valve in a drill apparatus (at least page 13, lines 3-11 introduces “…the tubing string may comprise one or more casing tubulars, liner tubulars, production tubulars, drill pipe, collars, coiled tubing, sand screen or the like”; “The flow control device may be configured for use within a tubing string which incorporates at least one other flow control device”).
	However, Green appears to be silent in regards to: the valve is operable in a drill stem test apparatus.
	Nonetheless, Rytlewski discloses: the valve (at least 36, 96) is operable in a drill stem test apparatus (at least column 9, lines 36-67 introduces “…In FIG. 10a, a slotted tail pipe 92, a perforating gun 94, and a drill stem test valve 96 are disposed in a wellbore, and a packer 98 encloses the tail pipe 92 effectively sealing off and isolating an annulus 100 below the packer from an annulus 102 above the packer”). 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Green to include the teachings of Rytlewski, by modifying the valve to be operable as a downhole flow control valve in a drill apparatus taught by Green to include for the operation to be done with drill stem test apparatus taught Rytlewski to allow for isolating a first perforated interval of a plurality of intervals from a second interval prior to perforating the second interval, and, more particularly, to a new method of perforating, testing, and/or stimulating each zone of a plurality of zones of a formation penetrated by a wellbore, with one trip into the wellbore, and isolating each zone from every other zone prior to perforating the other zone thereby preventing a kill fluid from damaging the perforated zones after the perforating, testing, and/or stimulation operations are completed and before a completion string is run into the wellbore (at least column 1, lines 6-17).
 owrd

	In regards to claim 64, Green discloses: a method to conduct a drill on the well (at least page 13, lines 23-28 introduces “…The downhole medium may comprise downhole equipment, such as completion equipment, drilling equipment or the like”), as claim in claim 1, comprising: providing the well apparatus in the well (as shown in at least figures 3-5 and 10); conducting the drill (at least page 13, lines 23-28 introduces “…The downhole medium may comprise downhole equipment, such as completion equipment, drilling equipment or the like”).
	However, Green appears to be silent in regards to: A method to conduct a drill stem test (DST) on the well as claimed in claim 1, comprising: providing the well apparatus in the well; conducting the drill stem test; wherein after conducting the drill stem test, the upper tubular is removed from the well, whilst the lower tubular and the valve remains in the well.
	Nonetheless, Rytlewski discloses: A method to conduct a drill stem test (DST) on the well (at least abstract introduces “…A new zonal isolation method and apparatus perforates a plurality of zones of a formation, while isolating each perforated zone from every other zone, with one trip into wellbore, and without requiring the circulation of a kill fluid throughout the wellbore following perforation to kill the well so that a packer and/or a perforating gun may be removed from the well”; at least column 9, lines 36-67 introduces “…In FIG. 10a, a slotted tail pipe 92, a perforating gun 94, and a drill stem test valve 96 are disposed in a wellbore, and a packer 98 encloses the tail pipe 92 effectively sealing off and isolating an annulus 100 below the packer from an annulus 102 above the packer”) as claimed in claim 1, comprising: providing the well apparatus in the well (as shown in at least figures ); conducting the drill stem test; wherein after conducting the drill stem test, the upper tubular is removed from the well, whilst the lower tubular and the valve remains in the well (as shown in the transitioning within at least figures 13-14; furthermore, at least column 10, lines 24-67 introduces disconnecting the lower tubular from the upper tubular after the DST has been conducted).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Green to include the teachings of Rytlewski, by modifying the drilled well apparatus taught by Green to include for after conducting a drill stem test, the upper tubular to be removed from the well, whilst the lower tubular and the valve remains in the well taught Rytlewski to allow for isolating a first perforated interval of a plurality of intervals from a second interval prior to perforating the second interval, and, more particularly, to a new method of perforating, testing, and/or stimulating each zone of a plurality of zones of a formation penetrated by a wellbore, with one trip into the wellbore, and isolating each zone from every other zone prior to perforating the other zone thereby preventing a kill fluid from damaging the perforated zones after the perforating, testing, and/or stimulation operations are completed and before a completion string is run into the wellbore (at least column 1, lines 6-17).

	Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (GB 2522272 A; hereinafter “Green”) in view of Lovorn et al. (US Publication 2013/0008648 A1; hereinafter “Lovorn”).

	In regards to claim 65, Green discloses claim 1 above. 
	However, Green appears to be silent in regards to: wherein the electronic transmitter is directly coupled to the pressure activated device within the well.
	Nonetheless, the teachings of Lovorn introduce a downhole flow controlling apparatus. Lovorn discloses: wherein the electronic transmitter (at least 156) is directly coupled to the pressure activated device (at least 157) within the well (as disclosed in at least paragraphs [0059-0065, 0082-0084] and figure 8).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Green to include for the electronic transmitter is directly coupled to the pressure activated device within the well taught by Lovorn since it has been held that rearranging parts of an invention in a manner which does not alter its operation involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, doing so, at least allows for “controllably actuating the at least one flow restrictor to modify a local property of a return fluid in the annulus based at least in part on the measured parameter of interest” (at least abstract).

Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. 

Applicant’s representative states that Green “…fails to disclose a well comprising an electronic transmitter coupled to a pressure activated device, as set forth in claim 1. Instead, Figures 1 and 10 of Green describes an acoustic transmitter (32) and a temperature or pressure sensing cable (42) provided on entirely separate and distinct wirelines (acoustic transmitter being provided on wireline (34)”. Examiner respectfully notes that the keyword “coupled” is broad in nature in light of the instant application’s specification. The argument relies on far too narrow of a definition for such a term, and to require it be read that way would be improperly importing limitations from the instant application’s specification into the claims. The claim, in light of the instant application’s specification, does not exclude indirect coupling. It should also be noted that Examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And, Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the Examiner to interpret them only one way. With that being said, Examiner states that the partial apparatus, as shown in at least figure 1 of Green, introduces for all the elements to couple to one another (i.e. indirectly or directly), in which elements 32 and 42 are “coupled” indirectly to one another since the downhole assembly is required to be physically connected together at the surface. Examiner suggests incorporating more claim language within at least claim 1, such as, but not limited to, further defining the “coupling” for purposes of advancing prosecution. 

Furthermore, Applicant’s representative argues that the “…cited references fail to recognize the problem for which Applicant’s claimed embodiments provide an elegant and novel solution”. Applicant’s representative goes on to state the following: “In the case of the claimed features, the pressure activated device coupled to the electronic transmitter in the well improves the overall safety and responsiveness of the well. In the event of an emergency state of the well, e.g., as detected by a characteristic change in pressure, the coupling of the pressure activated device and electronic transmitter within the well allows a control signal to be quickly and effectively transmitted to the control mechanism. This allows the well to be returned to a safe state efficiently. Green does not address the issue of an emergency well shut down system at all. Indeed, it describes ‘knowledge derived’ (page 24, line 25) allegedly from the use of the cable (42) that may be used to control the flow control device. It will be appreciated, as stated above, that cable (42) is used to transmit data to the surface, where knowledge can be derived from said data. Therefore, the arrangement of Green describes and teaches de/ay in well control, contrary to a benefit of the claimed arrangement”. Examiner respectfully notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.Ex parte Masham, 2 USPQ2d 1647 (1987). Examiner suggests incorporating more claim language to introduce unique features, in light of the instant application’s specification, that further differentiate the instant application from the prior art applied herein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/           Patent Examiner, Art Unit 3676